DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
Claims 1-12, 14-19, and 38-39 are pending.
Claims 1, 3, 14, 17-19 are currently amended. 
Claims 13, 20-37, and 40 are cancelled.
Claims 10 and 39 are withdrawn as being directed to a non-elected invention, the election having been made on 11/29/2021.
Claims 1-9, 11-12, 14-19, and 38 have been examined.

Priority
This application is a CON of 15/913,845 03/06/2018 PAT 10420844
15/913,845 is a CON of 14/118,546 11/18/2013 PAT 10010617
14/118,546 is a 371 of PCT/US12/38429 05/17/2012
PCT/US12/38429 has PRO 61/543,721 10/05/2011
PCT/US12/38429 has PRO 61/543,725 10/05/2011
PCT/US12/38429 has PRO 61/487,638 05/18/2011
PCT/US12/38429 has PRO 61/487,636 05/18/2011

Information Disclosure Statement
There is NO IDS of record.
Withdrawn Rejection
The rejection of claims 1-9, 11-12, 14-19, and 38 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Halasya et al. (WO 2007/060692 A2) in view of Meier et al. (WO 2010/070255 A1) and Kalyuzhin et al. (Bulletin of Experimental Biology and Medicine. 2008. 145(5): 623-625) is withdrawn because the amendment to claim 1 and persuasive argument of Halasya et al. overcomes the rejection.

Maintained Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 11, 14-19, and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is unclear with respect to the amino acid aa1 as pGlu-His because neither the specification nor the claim distinctly defines the structure of the amino acid “pGlu-His” as claimed. In one claim interpretation, “pGlu-His” is interpreted as a phosphorylated-Glu linked to His. In another interpretation, “pGlu-His” is interpreted as poly-Glu linked to His. Claims 2-9, 11, 14-19, and 38 are rejected as depending on claim 1. MPEP 2173.02 (I) states “During examination, after applying the broadest reasonable interpretation to the claim, if the metes and bounds of the claimed invention are not clear, the claim is indefinite and should be rejected. Zletz, 893 F.2d at 322, 13 USPQ2d at 1322. For example, if the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph is appropriate.”
Applicant’s Arguments
Applicant argues that only claim 11 recites "pGlu-His", wherein none of the other rejected claims depend from claim 11. The Applicant respectfully submits that pGlu-His is known in the art to be pyroglutamic acid and would therefore be clear to those of ordinary skill in the art (Remarks, p10, Sec III. Response to Rejection Under 35 U.S.C. §112, second paragraph).
Response to Arguments
Applicant's arguments filed 4/13/2022 have been fully considered but they are not persuasive for the reasons as follows.
Applicant’s argument is not persuasive because claim 11 depends on claim 1 and claim 1 does not exclude pGlu-His from the peptide as claimed. Furthermore, applicant failed to provide any evidence to support the assertion of the term “pGlu-His” well-defined to be pyroglutamic acid before the effective filing date of this invention. Thus, the rejection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 1-9, 11-12, 14-19, and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, and 8-9 of U.S. Patent No. 10,010,617 B2 (the ‘617 patent) in view of Meier et al. (WO 2010/070255 A1, previously cited 12/22/2021). 

    PNG
    media_image1.png
    288
    313
    media_image1.png
    Greyscale
Claim 1 of the ‘617 patent disclosed a peptide covalently conjugated to a 1-alkyl glycoside surfactant comprising C8-C20 alkyl group linked to a peptide via a saccharide linking moiety.
Claim 2 of ‘617 patent disclosed saccharide attached to the peptide via an amide bond
Claim 9 of the ‘617 patent disclosed the surfactant as 1-hexadecyl beta–D-glucuronic acid (the elected species below).
Claim 1, 2 or 9 of the ‘617 patent does not teach a conjugated peptide as a GLP1R or GCGR binding peptide.

    PNG
    media_image2.png
    149
    837
    media_image2.png
    Greyscale
Similarly, Meier et al. teach a peptide covalently conjugated to a lipophilic moiety able to bind albumin to shield the peptide from enzymatic degradation to enhance the half-life of the bioactive peptide (p11, line 20-23). Meier et al. teach the lipophilic moiety is preferred to be palmitoyl (C16) , caproyl, lauroyl, myristoyl or stearoyl (p11, line 32-39). Meier et al. teach a conjugated glucagon peptide comprising the peptide sequence of SEQ ID NO: 4 (p2, line 37; p3, line 1-6; claim 1). A sequence alignment of Meier’s SEQ ID NO: 4 and the instant SEQ ID NOs: 304-305 shown as follows. 
Meier et al. further teach acylation on the side chain of a lysine residue in a bioactive peptide via an amide bond (p14, line 1-3; p22, line 27). Because both claims 1, 2 or 9 of the ‘617 patent and Meier et al. teach a peptide conjugated to palmitoyl (C16) alkyl moiety, one of ordinary skill in the art at the time of the invention was made would have found it obvious to use the functionalized 1-alkyl glycoside surfactant comprising a carboxylic group (claim 9 of the ‘617 patent) reacting to an amino group of the conjugated glucagon peptide via an amide bond to produce a peptide conjugate. Thus, claim 1, 2 and 9 of the ‘617 patent in view of Meier et al. are obvious to the instant claims 1-3 and 11-12.
Claim 2 of ‘617 patent disclosed saccharide attached to the peptide via an amide bond, satisfying the instant claim 8.
Claim 4 of ‘617 patent disclosed a pharmaceutical composition comprising a peptide product and at least one pharmaceutically acceptable carrier or excipient, satisfying the instant claim 38.
Claim 8 of ‘617 patent disclosed the conjugated saccharide in a Markush group, satisfying the instant claims 6.
Claim 9 of ‘617 patent disclosed the elected surfactant species of 1-hexadecyl beta–D-glucuronic acid, satisfying the instant claims, 4-5, 7, 9 and 14-19.
Applicant’s Arguments
Claims 1-2, 4 and 8-9 of the '617 patent are directed to generic peptides comprising at least four amino acids and do not disclose, teach or suggest the presently claimed "GLP-1 receptor (GLPlR) and/or glucagon receptor (GCGR) binding peptide" (Remarks, p12, last para).
Response to Arguments
Applicant's arguments filed 4/13/2022 have been fully considered but they are not persuasive because applicant argues a single reference of claims 1-2, 4 and 8-9 of the '617 patent whereas the rejection is based on claims 1-2, 4, and 8-9 of the ‘617 patent in view of Meier et al. It is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986).

2.	Claims 1-9, 11-12, 14-19, and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 7, 13 and 18-19 of U.S. Patent No. 10,471,127 B2 (the ‘127 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘127 patent anticipates this instant application.
Claim 1 of the ‘127 patent disclosed a peptide formula (II) of SEQ ID NO: 1, comprising the GLP1R and GCGR binding peptide of the instant SEQ ID NO: 304 in the instant claim 11, covalently conjugated to a surfactant X comprising a C1-C30 alkyl group linked to a saccharide, satisfying the instant claims 1-2 and 11.
Claim 3 of the ‘127 patent disclosed the surfactant as a 1-alkyl glycoside class, satisfying the instant claim 8.
Claim 4 of the ‘127 patent disclosed a surfactant of the elected species of 1-hexadecyl- beta-D-glucuronic acid, satisfying the instant claims 5-6, 9, and 14-19.
Claim 7 of the ‘127 patent disclosed aa18 as lysine attached to the surfactant (e.g., 1-hexadecyl-beta-D-glucuronic acid), satisfying the instant claims 4 and 8.
Claim 13 of the ‘127 patent disclosed a pharmaceutical composition comprising an effective amount of the peptide conjugate and at least one pharmaceutically acceptable carrier or excipient, satisfying the instant claim 38.
Claim 18 of the ‘127 patent disclosed at least one R1a as a C6-C12 alkyl group, satisfying the instant claim 18.
Claim 19 of the ‘127 patent disclosed the peptide formula III-B (SEQ ID NO: 3), satisfying the instant claim 12.
Applicant’s Arguments
Claims 1-2, 4 and 8-9 of the '617 patent are directed to generic peptides comprising at least four amino acids and do not disclose, teach or suggest the presently claimed "GLP-1 receptor (GLPlR) and/or glucagon receptor (GCGR) binding peptide" (Remarks, p12, last para).
Response to Arguments
Applicant's arguments filed 4/13/2022 have been fully considered but they are not persuasive because the peptide SEQ ID NO: 1 of the '617 patent reads on the instant GLP1R and GCGR receptor binding peptide of SEQ ID NO: 304 in the instant claim 11. MPEP 2131 states "When a claim covers several structures or compositions, either generically or as alternatives, the claim is deemed anticipated if any of the structures or compositions within the scope of the claim is known in the prior art." Brown v. 3M, 265 F.3d 1349, 1351, 60 USPQ2d 1375, 1376 (Fed. Cir. 2001). Since the peptide SEQ ID NO: 1 of the '617 patent reads on the instant GLP1R and GCGR receptor binding peptide of SEQ ID NO: 304 in the instant claim 11, claims 1-2, 4 and 8-9 of the '617 patent anticipated this instant application.

3.	Claims 1-9, 11-12, 14-19, and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 7, 13 and 18-19 of U.S. Patent No. 10,471,127 B2 (the ‘127 patent) as applied to claims 1-9, 11-12, 14-19, 38 and further in view of STN Cas Registry (2008).
Claims 1, 3-4, 7, 13 and 18-19 of U.S. Patent No. 10,471,127 B2 teaches a dual agonist peptide of SEQ ID NO: 3 covalently conjugated to a surfactant as applied to claims 1-9, 11-12, 14-19, and 38 above.
Claims 1, 3-4, 7, 13 and 18-19 of U.S. Patent No. 10,471,127 B2 do not explicitly teach the elected species of instant SEQ ID NO: 391 (H-Aib-QGTFTSDYSKYLDRK).
STN shows the amino acids R and K are functionally equivalent (p11) as follows.

    PNG
    media_image3.png
    209
    496
    media_image3.png
    Greyscale

Because R and K are functionally equivalent amino acids; thus, the peptide formula SEQ ID NO: 3 comprising K16R17 is obvious to the elected species of instant SEQ-391 comprising substitution of R by K and vice versa shown as follows.

    PNG
    media_image4.png
    115
    675
    media_image4.png
    Greyscale

Response to Arguments
Applicant's arguments filed 4/13/2022 have been fully considered but they are not persuasive. See response to arguments of the 2nd ODP rejection above.

4.	Claims 1-9, 11-12, 14-19, and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7 and 16 of U.S. Patent No. 11,065,304 B2 (the ‘304 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘304patent anticipates this instant application.
Claim 1 of the ‘304 patent disclosed a GLP1R and glucagon binding peptide of SEQ ID NO: 1 comprising the instant SEQ ID Nos: 304-305 (instant claims 11-12) and covalently linked to a surfactant comprising C1-C30 alkyl group conjugated to a saccharide, satisfying the instant claims 1-2 and 11-12.
Claim 3 of the ‘304 patent disclosed a surfactant structure of formula I, satisfying the instant claims 14-19.
Claim 4 of the ‘304 patent disclosed R1a is a substituted or unsubstituted C6- C20 alkyl group, satisfying the instant claim 3.
Claim 5 of the ‘304 patent disclosed the surfactant is a 1-alkyl glycoside class surfactant, satisfying the instant claim 7.
Claim 6 of the ‘304 patent disclosed the surfactant includes the elected species of 1-hexadecyl beta–D-glucuronic acid, satisfying the instant claims 5-6 and 9.
Claim 7 of the ‘304 patent disclosed amino acids of Lys and Orn comprising an amine side chain for conjugating to the surfactant, satisfying the instant claims 4 and 8.
Claim 16 of the ‘304 patent disclosed a pharmaceutical composition comprising an effective amount of the peptide conjugate and at least one pharmaceutically acceptable carrier or excipient, satisfying the instant claim 38.
Response to Arguments
Applicant's arguments filed 4/13/2022 have been fully considered but they are not persuasive because SEQ ID NO: 1 in claim 1 of the ‘304 patent reads on a GLP1R and GCGR binding peptide of the instant SEQ ID Nos: 304-305 (instant claims 11-12).
5.	Claims 1-9, 11-12, 14-19, and 38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 6-8, 11-12, and 32 of copending Application No. 16/826,208 (the ‘208 application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘208 application anticipates the instant application.
Claim 1 of the ‘208 application disclosed a GLP1R and glucagon binding peptide of SEQ ID NO: 1 comprising the instant SEQ ID Nos: 304-305 (instant claims 11-12) and covalently linked to a surfactant comprising C1-C30 alkyl group conjugated to a saccharide, satisfying the instant claims 1-2 and 11-12.
Claim 3 of the ‘208 application disclosed the surfactant structure, satisfying the instant claim 14.
Claim 4 of the ‘208 application disclosed the surfactant structure, satisfying the instant claims 15-16.
Claim 6 of the ‘208 application disclosed the surfactant structure, satisfying the instant claim 17.
Claim 7 of the ‘208 application disclosed the surfactant structure, satisfying the instant claim 18.
Claim 8 of the ‘208 application disclosed the surfactant structure, satisfying the instant claim 3.
Claim 11 of the ‘208 application disclosed the surfactant structure, satisfying the instant claim 7.
Claim 12 of the ‘208 application disclosed the surfactant structure, satisfying the instant claims 5-6, 8-9, and 19.
Claim 13 of the ‘208 application disclosed amino acids of Lys and Orn comprising an amine side chain for conjugating to the surfactant, satisfying the instant claims 4 and 8.
Claim 32 of the ‘208 patent disclosed a pharmaceutical composition comprising an effective amount of the peptide conjugate and at least one pharmaceutically acceptable carrier or excipient, satisfying the instant claim 38
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 4/13/2022 have been fully considered but they are not persuasive because SEQ ID NO: 1 in claim 1 of the ‘208 application reads on the instant GLP1R and/or GCGR receptor binding peptide of SEQ ID Nos: 304-305 in the instant claims 11-12.
For at least the reasons above, the arguments of ODP rejection are not persuasive.


New Ground of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-5, 7-8, 11-12, and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kalyuzhin et al. (Bulletin of Experimental Biology and Medicine. 2008. 145(5): 623-625) in view of Meier et al. (WO 2010/070255 A1).
Claim 1 is drawn to a peptide conjugate comprising a surfactant covalently conjugated to a GLP-1 peptide; wherein, the surfactant comprising a hydrophobic C8-C20 alkyl chain attached to a hydrophilic saccharide via a linker amino acid.
[AltContent: textbox ( [img-media_image5.png]   [img-media_image6.png])]Kalyuzhin et al. show a peptide conjugated to a surfactant α- or β-dodecyl glycosides as follows (p624, Fig 1). Kalyuzhin et al. further show the surfactants of α- or β-dodecyl glycoside 1(a) and 1(b) enhance the bioactivity of the conjugated peptide significantly (p625, Fig 2) as follows, reading on (i) a hydrophobic C12 alkyl group of moiety A linked to a saccharide of moiety B via a glycosidic linkage and (b) the saccharide linking moiety further covalently attached to the peptide via an amino acid of the conjugated peptide to link the alkyl group and peptide together.
Kalyuzhin et al. do not specify a conjugated peptide as GLP-1 or glucagon receptor binding peptide.
Similarly, Meier et al. teach a glucagon peptide conjugate comprising the peptide sequence of SEQ ID NO: 4 (p2, line 37; p3, line 1-6; claim 1). Meier et al. teach the peptide covalently conjugated to a lipophilic moiety able to bind albumin to shield the peptide from enzymatic degradation to enhance the half-life of the bioactive peptide (p11, line 20-23). Meier et al. teach the lipophilic moiety having 4 to 30 carbon atoms of an acyl group preferred to be palmitoyl (C16), caproyl, lauroyl, myristoyl or stearoyl (p11, line 32-39), reading on a peptide conjugate comprising C4-30 acyl-(glucagon). Meier et al. further teach acylation on the side chain of a lysine residue in a bioactive peptide via an amide bond (p14, line 1-3; p22, line 27). 
One of ordinary skill in the art before the invention was made would have found it obvious to combine Kalyuzhin’s 1-alkyl glycoside surfactant with Meier’s glucagon analog peptides because (a) Kalyuzhin et al. suggest a peptide conjugated to an alkyl group via a sugar linking moiety significantly improves the bioactivity of the conjugated peptide (p625, Fig 2) and (b) Meier et al. teach a glucagon peptide covalently conjugated to a lipophilic moiety, preferred to be palmitoyl (C16), caproyl, lauroyl, myristoyl or stearoyl (p11, line 32-39), to bind albumin to shield the peptide from enzymatic degradation to enhance the half-life of the bioactive peptide (p11, line 20-23) consistent with Kalyuzhin’s teaching. The combination would have reasonable expectation of success because both references teach a peptide conjugated to an alkyl group to enhance the bioactivity and/or half-life of the conjugated peptide.
With respect to claim 2, Meier et al. teach the peptide sequence of SEQ ID NO: 4 shown as follows is a Glu-GLP-1 dual agonist (p17, line 15). 
    PNG
    media_image7.png
    88
    1115
    media_image7.png
    Greyscale

With respect to claim 3, Meier et al. teach the lipophilic moiety having 4 to 30 carbon atoms of an acyl group preferred to be palmitoyl (C16), caproyl, lauroyl, myristoyl or stearoyl (p11, line 32-39).
With respect to claims 4-5, Kalyuzhin et al. show the use of a saccharide functionalized with a carboxylic acid in a surfactant for conjugation to a peptide via an amide bond (p624, Fig 1). Meier et al. further teach acylation on the side chain of a lysine residue in a bioactive peptide (p14, line 1-3; p22, line 27).
With respect to claim 7, Kalyuzhin surfactant α- or β-dodecyl glycosides (p624, Fig 1) is 
a 1-alkyl glycoside class surfactant.
With respect to claim 8, Meier et al. teach acylation on the side chain of a lysine residue in a bioactive peptide via an amide bond (p14, line 1-3; p22, line 27).
With respect to claims 11-12, a sequence alignment of Meier’s SEQ ID NO: 4 (e.g., p26, Table 3, SEQ ID NO: 4; claim 1) and the instant SEQ ID NOs: 304-305 shown as follows.

    PNG
    media_image8.png
    151
    838
    media_image8.png
    Greyscale

With respect to claim 38, Meier et al. teach a pharmaceutical composition comprising the peptide and a pharmaceutically acceptable carrier (p19, line 35-39; claim 18).

2.	Claims 6, 9, and 14-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kalyuzhin et al. in view of Meier et al. as applied to claims 1-5, 7-8, 11-12, 38, and further in view of Holick et al. (US 2005/0255038 A1).
Claim 6 is drawn to the linking saccharide is selected from glucose, mannose, maltose, a glucuronic acid, galacturonic acid, diglucuronic acid and maltouronic acid.
Holick et al. teach a peptide conjugate comprising a sugar linking moiety of R’ [0017-0018]. Holick et al. teach the sugar residues suitable for a saccharide linker include glucose, 
glucosamine, glucuronic acid, ribose or their derivatives [0037-0038, 0040]. Holick et al. teach a 1-glycoside compound linked to a bioactive peptide via the C6 carboxylic acid of glucuronic acid to form an amide bond. Thus, Kalyuzhin et al. in view of Meier et al. and Holick et al. teach a compound of 1-hexadecyl beta-D-glucuronic acid conjugated GLP-1/glucagon as follows.

    PNG
    media_image9.png
    142
    680
    media_image9.png
    Greyscale

One of ordinary skill in the art at the time of the invention was made would have found it obvious to combine the teachings (Kalyuzhin et al. in view of Meier et al.) with Holick’s teaching of a functionally equivalent sugar as a linking moiety because (a) Kalyuzhin et al. in view of Meier et al. teach the use of a glucose derivate sugar to link a peptide via an amide bond and (b) Holick et al. teach the use of glucuronic acid as a functionally equivalent linking moiety of glucose derivative to link a peptide via an amide bond. The combination would have reasonable expectation of success because both Kalyuzhin et al. and Holick et al. teach the use of a sugar as a linking moiety to make a peptide conjugated to an alkyl group.. 
With respect to claims 6, 9, and 14-19, Meier et al. teach a glucagon peptide covalently conjugated to a lipophilic moiety, preferred to be palmitoyl (C16), caproyl, lauroyl (C12), myristoyl (C14) or stearoyl (p11, line 32-39), to bind albumin to shield the peptide from enzymatic degradation to enhance the half-life of the bioactive peptide (p11, line 20-23). Holick et al. teach the sugar residues suitable for a saccharide linker include glucose, glucosamine, glucuronic acid, ribose or their derivatives [0037-0038]. Meier’s preferred palmitoyl (C16) moiety linked to Holick glucuronic acid linking moiety as a 1-alkyl glycoside surfactant and further conjugated to a GLP-1 or glucagon peptide via an amide bond read on the elected species and claims 6, 9, and 14-19 as follows.  

    PNG
    media_image9.png
    142
    680
    media_image9.png
    Greyscale


Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691. The examiner can normally be reached Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
26-July-2022




/ARADHANA SASAN/   Primary Examiner, Art Unit 1615